            Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 1 of 9


                                                      · ~~   _.   ~   - . w

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       MARGARET CROSSETT

                       Plaintiff,                                                    9      764
                                                                              No. - - --   --
                       V.

       UNITED PARCEL SERVICE, INC.,                                           JURY TRIAL DEMANDED

                       Defendant.



                                                 Complaint

       1.       A jury trial is demanded.

       2.       Plaintiff is Margaret Crossett ("Mrs. Crossett"), a married individual residing at

106 Stair Lane, Shohola, Pike County, Pennsylvania who is a citizen of Pennsylvania.

       3.       Defendant, United Parcel Service, Inc. ("UPS"), is a corporation incorporated in

Ohio with its principal place of business at 55 Glendale Parkway NE, Sandy Springs, Georgia.

                                            Jurisdiction and Venue

       4.       Plaintiff brings these claims before the United States District Court for the Eastern

District of Pennsylvania invoking its jurisdiction based upon complete diversity of citizenship and

as the amount in controversy is in excess of $75,000 under 28 U.S.C. Section 1332(a).

       5.       UPS has offices in and regularly conducts business in the territory covered by the

Eastern District of Pennsylvania.

       6.       UPS is registered with the Pennsylvania Department of State as Entity Number

369521 to do business in Pennsylvania as a foreign company incorporated in Georgia.



                                                        1
            Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 2 of 9



       7.       UPS is a Pennsylvania resident for purposes under 28 U.S.C. § 139l(c)(2), which

provides that an entity "shall be deemed to reside, if a defendant, in any judicial district in which

such defendant is subject to the court's personal jurisdiction with respect to the civil action in

question." 28 U.S.C. § 139l(c)(2).

       8.       Venue is proper in the United States District Court for the Eastern District

Pennsylvania under 28 U.S.C. § 139l(b)(l) because UPS, the sole defendant in this action,

resides in this district for venue purposes under 28 U.S.C. § 139l(c)(2).

       9.       Mrs. Crossett is presently residing and receiving medical treatment for the injuries

sustained in the instant matter in the Commonwealth of Pennsylvania within the territory of the

Eastern District of Pennsylvania.

                                               The Accident

        10.     North Nassau Drive is a two-lane country road in Averill Park, Rensselaer County,

New York.

        11.     Blue Heron Drive is a dead-end two-lane drive that terminates upon intersecting

with North Nassau Drive.

        12.     A stop sign on Blue Heron Drive requires motorists traveling on Blue Heron Drive

to stop before entering North Nassau Drive.

        13.     There is no stop sign or other traffic control signal on North Nassau Drive and thus

cyclists traveling on North Nassau Drive have the right of way.

        14.     In the afternoon of June 7, 2017, Mrs. Crossett was operating her road bicycle as

part of her training for a triathlon, traveling southeast on North Nassau Drive approaching Blue

Heron Drive which was on her right side.



                                                      2
          Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 3 of 9



       15.     She was an experienced cyclist and, at age 68, was a high-level athlete-having

completed a full marathon the year before.

       16.     On that day at approximately 4:30 p.m., as Mrs. Crossett was approaching Blue

Heron Drive on her bicycle, she observed the UPS Truck traveling on Blue Heron Drive toward

North Nassau Drive.

        17.    New York's Vehicle & Traffic Law§ 1172(a) requires that every driver of a

vehicle approaching a stop sign shall stop at a clearly marked stop line, or if none, at the point

nearest the intersecting roadway where the driver has view of the approaching traffic on the

intersecting roadway before entering the intersection and the right to proceed shall be subject to

the provisions of Vehicle & Traffic Law§ 1142(a).

        18.    Vehicle & Traffic Law § 1142(a) provides in relevant part that every driver of a

vehicle approaching a stop sign shall stop as required and after having stopped shall yield the

right of way to any vehicle which has entered the intersection from another highway or which is

approaching so closely on said highway as to constitute an immediate hazard during the time

when such driver is moving across or within the intersection.

        19.    Despite the fact that Mrs. Crossett had the right of way, the UPS Truck failed to

stop as required by Vehicle & Traffic Law§ 1172(a) and further failed to yield as required by

Vehicle & Traffic Law§ 1142(a) as Mrs. Crossett was so closely approaching the intersection as

to make it impossible for the UPS Truck to enter the intersection safely.

        20.    The UPS Truck continued to travel without stopping or yielding and traveled as if

it would imminently enter onto North Nassau Drive and strike Mrs. Crossett.

        21.    Because the UPS Truck was traveling into Mrs. Crossett' s lane, in order to avoid a

catastrophic collision with the UPS truck, Mrs. Crossett took reasonably appropriate evasive action
                                                      3
            Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 4 of 9



by applying her brakes and this action caused her to be thrown violently to the ground (the

"Crash").

       22.      There were no other vehicles present in the immediate visible area of the Crash at

the time of the Crash.

       23.      The sole reason that Mrs. Crossett applied her brakes was in order to avoid being

struck by the UPS Truck that was moving directly and imminently into the path of Mrs. Crossett.

       24.      The violence of the crash is shown by Mrs. Crossett' s traumatic brain injury

despite the fact that she was wearing a bicycle helmet at the time of the Crash.

       25.      At all relevant times, and based on information and belief, the UPS Truck was

being driven by Ben Medina ("Mr. Medina").

       26.      Mr. Medina was driving the UPS Truck and acting as an agent of and for the

benefit of UPS and was within the course and scope of his duties as an authorized agent of UPS .

       27.      UPS is liable for such actions done by Mr. Medina by virtue ofrespondent superior.

       28.      The Crash was caused by the carelessness and negligence of UPS which included:

                a. Operating the UPS Truck in violation of New York' s Vehicle & Traffic Law§

                    l l 72(a) and§ 1142(a);

                b. operating the UPS Truck at a dangerous and excessive rate of speed under the

                    circumstances then and there existing;

                c. beginning to make an improper entrance to a highway;

                d. failing to observe due care and precaution and to maintain proper and adequate

                    control of the UPS Truck;

                e. failing to keep a proper lookout for cyclists lawfully upon the roadway; and



                                                     4
         Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 5 of 9



               f.   failing to exercise reasonable care in the operation of the UPS Truck under the

                    circumstances then and there existing.

       29.     The acts of UPS through its agent was the direct and proximate cause of the Crash.

       30.     There was no third-party action that contributed to cause the Crash.

       31.     The Crash was the direct and proximate cause of the following serious physical

and mental injuries suffered by Mrs. Crossett (collectively the "Injuries"):

               a. displaced fracture of the clavicle;

               b. six broken ribs;

               c. collapsed right lung;

               d. plural effusion;

               e. chest injuries;

               f. displaced fracture of the manubrium;

               g. concussion and traumatic brain injury with resulting major neurocognitive

disorder and significant impairment of ability to read;

               h. memory loss;

               i. loss of concentration;

               j. right ankle injury;

               k. right foot injury;

               1. lumbar strain;

               m. left hip injury;

               n. multiple abrasions and contusions;

               o. left knee injuries; and

               p. left elbow and left hand injury with loss of feeling in fingers.
                                                        5
          Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 6 of 9



       32.     As a result of the Injuries, Mrs. Crossett has suffered and continues to suffer

economic loss, significant pain, inconvenience, discomfort, and loss oflife' s pleasures.

       33.     Mrs. Crossett is continuing to receive medical treatment for her Injuries and thus

the full extent of such Injuries is not presently known.

       34.     As a result of the Injuries, Mrs. Crossett, has undergone surgery, and her daily

activities have been and continue to be significantly limited.

                WHEREFORE, Plaintiff, Margaret Crossett, hereby respectfully requests that

this Honorable Court enter judgment in her favor and against the Defendant, United Parcel

Service, Inc., in an amount in excess of $75,000 plus interest, costs, delay damages and any such

further relief as this Court deems fit and just.

                                                   CORNERSTONE LA


Dated: ~ , ,




                                                       6
                                          Case 2:19-cv-00764-MMB .,Document
                                                                    r       1 Filed 02/21/19 Page 7 of 9

"" ,,.. '""" MM 13
The JS 44 c1v1l cover sheet and the information contained her
                                                                                                    civ1
                                                                                                   tl
                                                                                                                      \f                          .Jim~
                                                                 either r!ep)ace nor supule.mi:!titllwlilmg and service of pleadings or other papers as required by law, except
                                                                                                                                                                                              I CJ-u- 7W~
                                                                                                                                                                                                                                                                             as
provided by local rules of court. This form, approved by the . .1alTcinference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAI NTIFFS                                                                                                                                   DEFENDANTS
 Margaret Crossett                                                                                                                                 United Parcel Service , Inc.

     (b)     County of Residence of First Listed Plaintiff                                                                                           County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINT! F CASES)                                                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                     NOTE:     I LA1 D CONDEM ATION CASES, USE THE LOCATION OF
                                                                                                                                                               THE TRACT OF LAND INVOLVED.

     (C)     Attorneys (Firm Name. Address. and Telephone                                 er)                                                        Attorneys (If Known)
 David W. Crossett, Esqu ire , Cornerstone Law Firm, LLC
 8500 Allentown Pike, Suite 3, Blandon, PA 19510
 610-926-7875

II. BASIS OF J URISDI CTION (Placean "X"inOneBoxOntyJ                                                                                                                        RINC PAL                     PARTI E S (Placean "X " inOne Boxfor Plaintiff
                                                                                                                                                                                                                      and One Box for Defendant)
0    I    U.S. Government                                3     Federal Question                                                                                                                                                                             PTF            DEF
             Plaintiff                                           (U.S. Government Not a Party)                                          Citizen ofThis State                                          Incorporated or Principal Place                        O 4           O 4
                                                                                                                                                                                                        of Business In This Stale

0 2       U. S. Government                                     Diversity                                                                 Citizen of Another State                         0     2     Incorporated and Principal Place                        0 5          ~5
              Defendant                                         (Indicate Citizenship of Parties in Item Ill)                                                                                            of Business In Another State

                                                                                                                                                                            0 3           0     3     Foreign Nation                                          0 6          0 6

IV. NATURE OF S                                        lace an "X " in On e Box Only)
                    NTRA                                                       T RTS                                                                       RE/PENALTY
0      110 Insurance                                                                       PERSONAL I NJURY                                0   625 Drug Re lated Seizure          0 422 Appeal 28 USC 158                                            0 375 Fa lse Claims Act
0      120Marine                                      0 3 10 Airplane               0 365 Personal Injury -                                        of Propeny 21 USC 881          0 423 Withdrawal                                                   0 376 Qui Tam (3 1 USC
0      130 Miller Act                                 0 315 Airplane Product                   Product Liability                           0   690 Other                                28 USC 157                                                          3729{a))
0      140 egotiable Instrument                               Liability                   367 Health Care/                                                                                                                                           0 400 State Reapponionment
0      150 Recovery of Overpayment                      320 Assault, Libel &                   Phannaceutical                                                                                                                                        O 410 Antitrust
           & Enforcement of Judgment                          Slander                          Personal Injury                                                                    O 820 Copyrights                                                   O 430 Banks and Banking
 0 151 Medicare Act                                     330 Federal Employers'                 Product Liability                                                                  O 830 Patent                                                       O 450 Commerce
       152 Recovery of Defaulted                              Liability             O 368 Asbestos Personal                                                                       O 835 Patent - Abbreviated                                         O 460 Deponation
           Student Loans                                340 Marine                              Injury Product                                                                                New Drug Application                                   O 470 Racketeer Influenced and
           (Excludes Veterans)                        0 345 Marine Product                      Liability                                                                            840 Tradetnark                                                        Corrupt Organizations
 0 153 Recovery ofOverp yment                                 Liability                PERSONAL PROPERTY                               1----""""°"""""---~-"""""""I_...,.__                                                        .L.ll_ _-l O 480 Consumer Credit
           of Veteran' s Bene Jts                       350 Motor Vehic le          0 3700therFraud                                        O   710FairLaborStandanls              O 861 HIA{l395ff)                                                  0 490Cable/Sat TV
  0 160 Stockholders' Suit                                                                371 Truth in Lending                                       Act                          O 862 Black Lung (923)                                             0 850 Securities/Commodities/
  0 190 Other Contract                                       Product Liability            380 Other Personal                               O   720 Labor/Management               O 863 DIWC/DIW\V (405{g))                                                 Exchange
  0 195 Contract Product Li                             360 Other Personal                     Propeny Damage                                        Relations                    O 864 SSID Title XVI                                               O 890 Other Statutory Actions
  0 196 Franchise                                            Injury                 O 385 Propeny Damage                                   O   740 Railway Labor Act              O 865 RSI (405(g))                                                 0 89 1 Agricultural Acts
                                                        362 Personal Injury -                  Product Liability                           O   751 Family and Medical                                                                                O 893 Environmental Maners
                                                             Medical Mal racrice                                                                     Leave Act                                                                                       O 895 Freedom of lnfonnation
.....______RE=A..
                L....P
                     ....R....O
                              ...P
                                 ...E
                                    ...R
                                       ...T
                                          ...........
                                              Y _-+---"'C....
                                                            IVIL-=...Rl=G"-HTS=._--+..P
                                                                                      ....RI=SO=N~E...R.......
                                                                                                           PE ...T
                                                                                                                 ....I...T...l~O....N--S-1 0   790 Other Labor Litigation        1---,F=o'"'E'"'RA,,...,...L,.....,,T"'AX..,..,...S'"'
                                                                                                                                                                                        E                                            U"'l"'T"'S,---1        Act
  0 2 10 Land Condemnation                            O 440 Other Civil Rights             Habeas Corpus:                                  0   79 1 Employee Retirement           O 870 Taxes (U.S. Plaintiff                                        O 896 Arbitration
  0 220 Foreclosure                                   O 441 Voting                  O 463 Alien Detainee                                            Income Security Act                        or Defendant)                                         0 899 Administrative Procedure
  0 230 Rent Lease & Ejectment                        O 442 Employment              O 510 Motions to Vacate                                                                       O 87 1 IRS- Thi rd Pany                                                   Act/Review or Appeal of
  0 240 Tons to Land                                    443 Housing/                           Sentence                                                                                        26 USC 7609                                                  Agency Decision
  0 245 Ton Product Liability                                Accommodations         O 530 General                                                                                                                                                    O 950 Constitutionality of
  0 290 All Other Real Propeny                          445 Amer. w/Disabilities - 0 535 Death Penalty                                             IMMIGRATION                                                                                              State Statutes
                                                             Employment                    Other:                                          0   462 Naturalization Application
                                                        446 Amer. w/Disabilities - 0 540 Mandamus & Other                                  O   465 Other Immigration
                                                             Other                  O 550 Civil Rights                                             Actions
                                                      0 448 Education               O 555 Prison Condition
                                                                                    0 560 Civil Detainee -
                                                                                               Conditions of
                                                                                               Confinement
                     IN    (Place an '-X " in One Box Only)
                                    0 2 Removed from                            0     3      Remanded from                      0 4 Reinstated or             0 5 Transferred from                          6 Multidistrict                       0 8 Multidistrict
                                             State Court                                     Appellate Court                             Reopened                    Another District                            Litigation -                             Litigation -
                                                                                                                                                                     (specify)                                   Transfer                                 Direct Fi le
                                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
 VI. CA USE OF ACTION .....2=8'-U=·=S.;..;.C:.....·....aS=e=ct=
                                                            io"""n...1"""3""'32aa....aa"--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,""""-- . - - - - - - -
                                                          Brief description of cause:
                          Diversi - Motor Vehicle Accident
 VII. REQ UESTED IN      0 CHECK IF TH IS IS A CLASS ACTION                                                                                    DEMAN D $                                          C HEC K YES only if d mande in complaint:
      COMPLA INT :           UNDER RULE 23, F.R.Cv. P.                                                                                           75,000.00                                        JURY DEMAN D:                            ~     Ye            ONo
 VIII. RELATED C AS E(S)
       IFAN Y
                           (See insrrucrions):
                                                                                                                                                                                       DOCKET NUMBER
                                                                                                                                                                                                                                FE                    1 2019

     RECEIPT#                                 AMOUNT                                                                                                              JUDGE                                          MAG . JUDGE
                        Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 8 of 9



                                                                                                                                                          9                764
                                                                                   DESIGNATION FOR."'1
                         (to be used by c-01D1Sel or pro se plaintiff to tndrcale the category of IM ca5e for the pr,rpose of assignment lo the appropr,ate calendarJ

Address of Plaintiff:                                                        106 Stair Lane, Shohola, PA, 18337
                                                               55 Glendale Parkway NE, Sandy Springs, GA 30328
Address of Defendant:
                                                                                                                                                            - --
Place of Accident, Incident or Transaction:                                         Averill Park, Rensselaer County, New York


RELATED CASE, IF ANY:
Case Number-                                                          Judge: _ __                                                  Date Temnnated·

CIVIi cases are deemed related when Yu 1s answered to any of the followmg questions:

I.      Is lhrs case related to property mcluded man earher numbered suit pendmg or within one year                                   YesD                    i-.oO
        preV1ously temunated action m this court?

2       Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor swt                                 YesO                   NoD
        pendmg or within one year previously temunated action m this court?

3.      Does this case involve the vabd1ty or mfnngement of a patent already m swt or any earlier                                      YesO                   Noo
        numbered case pendmg or Witlun one year previously tennmated action ofth1s court?

4.      Is this case a second or successive habeas corpus, social secunty appeal, or pro se c1V1l nghts                                YesO                   NoD
        case filed by the same tndlVldual?

I certify that, to my knowledge, the Withm case                                                         case now pendmg or Withm one year previous! y termmated acnon m
tlus court except as noted above.

DATE                                                                                                                                             ---111_0~1-lA
                                                                                                                                                  Atlorney I D • /iftippliiiih{rJ


CIVIL: (Pla<r a ~ la oae ares:ory only)

A,               Feural Qwesdon Cilu:s:                                                            B.    Divenily J11ris1Ucdo11 Cmm


B 1.         lndemmty Contract. Manne c~mtract. and All Other Contracts
             FELA
                                                                                                         I.
                                                                                                         2.
                                                                                                               Insurance Contract and Other Contracts
                                                                                                               Airplane Personal lnJury

B !·         Jones Act-Personal lnJury
             Antitrust
                                                                                                         3
                                                                                                         4
                                                                                                               Assault, Defamanon
                                                                                                               Manne Personal Injury

B !
D '
             Patent
             Labor-Management Relations
             CIVIi Rights
                                                                                                         5
                                                                                                         6.
                                                                                                         7
                                                                                                               Motor Vch1clc Pcrwonal Injury
                                                                                                               Other Personal lnJury (Pleas, sf)<'c-J/yJ
                                                                                                               Products L1ab1hty
D        s. Habeas Corpus                                                                          D s         Products L1ab1hty Asbestos
         9. Secunnes Act(s) Cases                                                                  D 9.        All other D1vcrs1ty Cases
B
D
         10. Soetal Secunty Review Cases
         II All other Federal Question Cases
                                                                                                               (Please spect/)IJ _ __

                  (Pll'Ose specify)



                                                                                   ARBITRATION C'ERTIFICATlON
                                                        (77,e effect of th,, certtfica/lon 1s to remo,,e the ca,e from e/rgrb1lity for arbtlranon J

              avid      w. Cros~ett, Esquir:..__, counsel of record or pro                  SC   plamllff, do hereby certify

                  Pursuant to Local CIVIi Rule 53 .2, § 3(c) (2), that to the best ofrny knowledge and behef, the damages recoverable m this c1V1l acnon case
                  exceed the sum of$! SO,OOOJJO exclusive ofmterest and costs:

                  Relief other than monetary damages 1s sought.


DArE         02/18/2019                                                                                                                                 313031
                                                                                                                                                 Allomey ID # (if appllcable)

NOfl: A tnal de novo will be a tnal by JUI) only ,f there ha:!

(".J., 609 (S/2 01 BJ




                                                                                                                                                                B 21
                                                          ' r- ,
         Case 2:19-cv-00764-MMB Document 1 Filed 02/21/19 Page 9 of 9
                                        ;~       •
                                                     11
                                                          b.;b~.)
                                                            1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                            CIVIL ACTION
          MARGARET CROSSET
                       V.
         UNITED PARCEL SERVICE, INC.
                                                                                  19            764 '
                                                                            NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53 .2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.



February 18, 2019               David W. Crossett, Esquire          Plaintiff - Margaret Crossett
Date                              Attorney-at-law                        Attorney for

 610-926-7875                   484-930-0054                          david@cornerstonelaw.us

Telephone                           FAX Number                          E-Mail Address



(Civ. 660) 10/02




                                                                                     FEB 21 2019
